Case 1:17-cr-00027-JPJ-PMS Document 127 Filed 04/16/19 Page 1 of 2 Pageid#: 303




                       IN THE UNITED STATE DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION


    UNITED STATES OF AMERICA                     )
         PLAINTIFF                               )
                                                 )
    v.                                           ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                 )
    JOEL A. SMITHERS                             )
         DEFENDANT                               )

          PREPARATION OF TRANSCRIPT OF PRELIMINARY HEARING AT
                          GOVERNMENT EXPENSE


           Comes Now the Defendant, Joel A. Smithers, by and through counsel and moves

    this Honorable Court, to order the preparation of the transcript of the Preliminary Hearing

    on Joel A. Smithers held on September 5, 2017.

           Wherefore, the Defendant, Joel A. Smithers, respectfully requests the preparation

    of the transcript of the Preliminary Hearing held on September 5, 2017.



                                                 RESPECTUFLLY SUBMITTED

                                                 JOEL A. SMITHERS
                                                 BY COUNSEL

    BY:    /s/Don M. Williams, Jr.

    DON M. WILLIAMS, JR.
    ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
    P. O. BOX 601
    PENNINGTON GAP, VA 24277
    TEL: 276-546-3087
    FAX: 276-546-2642
    VSB: 41143
    EMAIL: donwilliamsjr@yahoo.com
Case 1:17-cr-00027-JPJ-PMS Document 127 Filed 04/16/19 Page 2 of 2 Pageid#: 304




                                 CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 16th day of April, 2019,
    electronically filed the foregoing with the Clerk of the Court using CM/ECF system
    which will send notification of such filing to the Assistant United States Attorney.

                                          /s/ Don M. Williams, Jr.

                                          DON M. WILLIAMS, JR.
